DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claim 1 is amended and claims 4-8 are new due to Applicant's amendment dated 12/23/2021.  Claims 1-8 are pending.
Response to Amendment
The rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not reasonably providing enablement as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is revised to reflect the amended claim language.
The rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the previous Office Action is not overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is revised to reflect the amended claim language.
The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Katakura et al. US 2011/0006670 A1 (“Katakura”) in view of Wolleb et al. US 2017/0098781 A1 and Kim et al. EP 3010065 A1 (“Kim”) is overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Katakura in view of Wolleb, Kim, and WO 2015/087739—English translation obtained by Global Dossier (“Satomi”) is overcome due to the Applicant’s amendment dated 12/23/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 10-11 of the reply dated 12/23/2021 with respect to the rejection of claims 1-3 as set forth in the previous Office Action have been fully considered but they are not persuasive
Applicant's argument –Applicant argues that the amended claim 1 overcomes the enablement rejection. Applicant points to Reference Examples 1, 6-12, and 16 for support.
Examiner's response –Claim 1 was amended to require the first host compound to be represented by Formula (11), (12), (13), (14), or (16) and the second host compound to be represented by Formula (21) or (22). While the formulas further limit the compounds, the first and second host compounds are still directed to very broadly defined classes of compounds which would conceivably satisfy the characteristics (A) and (B). 
Additionally, Reference Examples 1, 6-12, and 16 are only a small sample of the possible combinations of host compounds that would meet the claimed characteristics (A) and (B) and formulae (11), (12), (13), (14), or (16).
As discussed below and in the previous Office Action, one of ordinary skill in the art would not know the claimed characteristics (A) and (B) between a first host compound of Formula (11), (12), (13), (14), or (16) and a second host compound of Formula (21) or (22) without undue experimentation (In re Wands (B)). Accordingly, without undue experimentation to determine the claimed characteristics (A) and (B), one of ordinary skill in the art would not know how to select the first host compound and the second host compound.
A person having ordinary skill in the art would not be able to make the invention without an undue amount of experimentation from the sheer number of possible combinations of compounds which are first host compounds and second host compounds comprising the claimed characteristics (A) and (B) (In re Wands (H)).
The inventor provides working examples in the specification (see Tables II and III) which satisfy the claimed characteristics (A) and (B), the specification does not provide sufficient direction on how the claimed characteristics, specifically, are to be achieved. Additionally, while formulas 11 to 16 and 21 to 22 may be provided, no general principles for the selection of the first host compound and second host compound that meet the claimed characteristics (A) and (B) is provided. Although a handful of combinations of first and second host compounds are given, no direction is given on what other compounds would satisfy the claimed characteristics (A) and (B) of the independent claim (In re Wands (H)).
For example, Reference Example 6 comprises compound H-101 as the first host compound and compound H-206 as the second host compound. Compound H-101 reads on the Formula (11) wherein R111 is an aromatic heterocyclic group, specifically a dibenzofuran substituted with carbazole. Damit (Damit, E. F., et al. "Synthesis of novel derivatives of carbazole-thiophene, their electronic properties, 

    PNG
    media_image1.png
    124
    283
    media_image1.png
    Greyscale

CBP reads on the claimed Formula (11) wherein R111 is an aromatic heterocyclic group, specifically a benzene substituted by a phenyl-carbazole group. Damit teaches CBP (referred to as compound P1) have HOMO values of -5.69 eV and -5.63 eV and a LUMO value of -2.25 eV (pg. 5, Table 2). If CBP was used as the first host compound in Reference Example 6 instead of compound H-101, at least characteristic (B) would no longer be satisfied. To demonstrate, in this example, HOMO1 is either -5.69 eV or -5.63 eV, LUMO1 is -2.25 eV, HOMO2  is -5.5 eV and LUMO2 is -1.64 (see instant specification pg. 64, Table II). Accordingly, the claimed Expression (1a) is not satisfied. Additionally, the claimed Expression (1c) is shown below:
ΔG = (-1.64+5.69) – (a smaller value among (-2.25+5.69) and (-1.64+5.5)) = 0.61 eV
or
ΔG = (-1.64+5.63) – (a smaller value among (-2.25+5.63) and (-1.64+5.5)) = 0.61 eV
From the above example, it is clear that not every combination of a first host compound of Formula (11), (12), (13), (14), or (16) and a second host compound of Formula (21) or (22) would meet the limitations required by the amended claim 1. However, no other direction is given to one of ordinary skill in the art other than the above formulas as to which combination of hosts would satisfy conditions (A) and (B).

Applicant's argument -- Applicant argues that the amended claim 1 overcomes the written description rejection. Applicant points to Reference Examples 1, 6-12, and 16 for support.
Examiner's response –As the Applicant discussed in the reply, Reference Examples 1, 6-12, and 16 satisfy the conditions (A) and (B) wherein the first host compound is represented by Formula (11), (12), (13), (14), or (16) and the second host compound is represented by Formula (21) or (22). However, these are only 7 examples of a light emitting layer that meets the requirements of amended claim 1. Formulas 11 to 14 and 16, and Formulas 21 to 22 provide exceptionally broad guidance as to the host compounds that might be useable for each claimed limitation and the specification provides no further description of which combination of host compounds might meet the claimed characteristics (A) and (B). 
For example, Reference Example 6 comprises compound H-101 as the first host compound and compound H-206 as the second host compound. Compound H-101 reads on the Formula (11) wherein R111 is an aromatic heterocyclic group, specifically a dibenzofuran substituted with carbazole. Damit (Damit, E. F., et al. "Synthesis of novel derivatives of carbazole-thiophene, their electronic properties, and computational studies." Journal of Chemistry 2016 (2016)) teaches CBP (shown below, pg. 3) is a well-known host compound for OLED devices (pg. 2, second paragraph under Results and Discussion).

    PNG
    media_image1.png
    124
    283
    media_image1.png
    Greyscale

CBP reads on the claimed Formula (11) wherein R111 is an aromatic heterocyclic group, specifically a benzene substituted by a phenyl-carbazole group. Damit teaches CBP (referred to as compound P1) have HOMO values of -5.69 eV and -5.63 eV and a LUMO value of -2.25 eV (pg. 5, Table 2). If CBP was used as the first host compound in Reference Example 6 instead of compound H-101, at least characteristic (B) would no longer be satisfied. To demonstrate, in this example, HOMO1 is either -5.69 eV or -5.63 eV, LUMO1 is -2.25 eV, HOMO2  is -5.5 eV and LUMO2 is -1.64 (see instant specification pg. 64, Table II). Accordingly, the claimed Expression (1a) is not satisfied. Additionally, the claimed Expression (1c) is shown below:
ΔG = (-1.64+5.69) – (a smaller value among (-2.25+5.69) and (-1.64+5.5)) = 0.61 eV
or
ΔG = (-1.64+5.63) – (a smaller value among (-2.25+5.63) and (-1.64+5.5)) = 0.61 eV
From the above calculation, it is shown that the claimed Expression (1c) is not satisfied either. Thus, the limitations of claim 1 are not satisfied when using a first host compound of CBP—which reads on the claimed Formula (11)—combined with a second host compound of H-206—which reads on the claimed Formula (21). From the above example, it is shown that conditions (A) and (B) are not necessarily satisfied when a first host compound of Formula (11), (12), (13), (14), or (16) is combined with a second host compound of Formula (21) or (22). Accordingly, the exceptionally broad guidance provided by the above formulas is not sufficient to determine the host compounds that might be useable for each claimed limitation. The limited examples described in the written description do not 

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 14-16 of the reply dated 12/23/2021 with respect to the rejection of claims 1-3 have been fully considered, but they are not persuasive.
Applicant's argument –On pg. 14, Applicant argues that an infinite number of compounds fall within the formula (I) of Wolleb. Applicant argues on pg. 17 that it would not have been obvious to specifically pick compound (A-11) from the numerous compounds of Wolleb as a host compound to be used in combination with Katakura’s compound. 
Examiner's response –Wolleb teaches a particularly preferred embodiment of formula (I) is a compound represented by formula (Ib) (¶ [0106]). Additionally, Wolleb teaches examples of particularly preferred compounds of formula (Ib), including compound A-11 (¶ [0115] and pg. 15). Accordingly, compound A-11 is a particularly preferred compound specifically exemplified by Wolleb.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound A-11, because it would have been choosing from a list of exemplary compounds represented by formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second host material in the light emitting layer of the organic EL element of Katakura in view of Wolleb and possessing the benefits taught by Wolleb.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (I) having the benefits taught by Wolleb in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Information Disclosure Statement
As discussed in the Office Action dated 09/01/2021, no translation is given in the information disclosure statement filed 08/02/2019 for the non-patent literature document cited C. Adachi; Device physics of organic semiconductor. It has been placed in the application file, but the reference has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some organic electroluminescent elements comprising at least a first host compound, a second host compound, and a phosphorescent metal complex wherein the first host compound and the second host compound have the claimed characteristics (A) and (B), does not reasonably provide enablement for all organic electroluminescent elements comprising at least a first host compound, a second host compound, and a phosphorescent metal complex wherein the first host compound and the second host compound have the claimed characteristics (A) and (B).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant has not provided sufficient evidence that would enable a person of ordinary skill to make and use the invention as claimed. Particularly, there is no sufficient evidence as to how a person of ordinary skill would choose the first host compound and the second host compound in terms of the characteristics (A) and (B). As the first host compound and second host compound are not defined other than by the characteristics (A) and (B), this results in the claim being directed to very broadly defined classes of compounds which would conceivably satisfy these characteristics. Additionally, the instant specification teaches specific examples of the first host compound and second host compound and their 
At no point do the claims clearly recite any combination of the claimed components of the first host compound and second host compound, resulting in exceedingly broad claim scope (In re Wands (A)). The claims do not any recite chemical structures for the first host compound and second host compound and thus the first host compound and second host compound can be any structure as long as it meets the limitations of characteristics (A) and (B);
One of ordinary skill in the art would not know the claimed characteristics (A) and (B) between two different host compounds without undue experimentation (In re Wands (B)). Accordingly, without undue experimentation to determine the claimed characteristics (A) and (B), one of ordinary skill in the art would not know how to select the first host compound and the second host compound;
A person having ordinary skill in the art would not be able to make the invention without an undue amount of experimentation from the sheer number of possible combinations of compounds which are first host compounds and second host compounds comprising the claimed characteristics (A) and (B) (In re Wands (H));
Although the inventor provides working examples in the specification (see Tables II and III) which satisfy the claimed characteristics (A) and (B), the specification does not provide sufficient direction on how the claimed characteristics, specifically, are to be achieved. Additionally, while formulas 11 to 16 and 21 to 22 may be provided, no general principles for the selection of the first host compound and second host compound that meet the claimed characteristics (A) and (B) is provided. Although a handful of combinations of first and second In re Wands (H));
Accordingly, the specification fails to sufficiently enable a person having ordinary skill in the art at the time the invention was effectively filed to practice the invention commensurate with the full scope of the claims.
Claims 2-8 are dependent on claim 1 and therefore, for the reasons outlined above with respect to claim 1, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 and its dependent claims 2 and 3 require an organic electroluminescent element comprising a light emitting layer comprising at least a first host compound and a second host compound, wherein the first host compound and the second host compound have the claimed characteristics (A) and (B), and wherein the first host compound is represented by Formula (11), (12), (13), (14), or (16) and the second host compound is represented by Formula (21) or (22). Claim 4 further limits variables of the above formulas to specific groups. The instant description includes only teaches 15 examples of a light emitting layer comprising a first and second host compound, wherein the first and second host compounds have the claimed characteristic (A): Reference Example Nos. 1-3, 6-12, and 15-18 (see Table II, instant pg. 64). Additionally, only Reference Example Nos. 6-12 and 15-18 satisfy both claimed characteristics (A) and (B). The specification further provides exceptionally broad guidance 
Claim 1 recites with respect to Formula (14), Formula (21), and Formula (22) that X may be represented by NR”. The instant specification recites in Formula (14), Formula (21), and Formula (22) X may be represented by N” (instant ¶ [0108], [0130], [0138]). Accordingly, there is no support for X in Formulae (14), (21), and (22) to be represented by NR”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. US 2011/0006670 A1 (“Katakura”) in view of Wolleb et al US 2017/0098781 A1 (“Wolleb”) and Kim et al. EP 3010065 A1 (“Kim”), as evidenced by Choi, Kyung Hyun, et al. "Effects of Substitution Position of Carbazole-Dibenzofuran Based High Triplet Energy Hosts to Device Stability of Blue Phosphorescent Organic Light-Emitting Diodes." Molecules 26.9 (2021): 2804 (“Choi”).
Regarding claims 1 and 4-7, Katakura teaches an organic electroluminescence element comprising an anode, a cathode and a plurality of organic compound layers between the anode and the cathode, provided that one of the organic compound layers is a light emitting containing a phosphorescence emitting compound, wherein at least one of the organic compound layers contains a 
    PNG
    media_image2.png
    99
    128
    media_image2.png
    Greyscale
(abstract). Katakura teaches specific examples of Formula (1) including compound I-1
    PNG
    media_image3.png
    174
    39
    media_image3.png
    Greyscale
(pg. 7).
Katakura fails to specifically teach an organic EL element comprising compound I-1 as a host material. However, Katakura does teach carbazole-containing compounds have high carrier transporting property and have conventionally been used as host material in organic EL elements (¶ [0078]), wherein the host compound is contained in the light emitting layer (¶ [0014]). Additionally, Katakura teaches organic EL elements comprising host compounds represented by Formula (1) resulted in a device having excellent aging stability (¶ [0353], Table 1). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound I-1 as a host material in the light-emitting layer, based on the teaching of Katakura.  The motivation for doing so would have been to provide high carrier transporting property to the light emitting layer and produce a device having excellent aging stability, as taught by Katakura.
Katakura fails to specifically teach an organic EL element comprising two host compounds. However, Katakura does teach the host compound may be used in combination with plural host compounds, which may be a known host compound (¶ [0195]). Additionally, Katakura teaches the use of multiple host compounds makes it possible to control the transfer of charges, which results in a high efficiency of an organic EL element (¶ [0196]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a second host 
Wolleb teaches compounds of formula (I) 
    PNG
    media_image4.png
    88
    187
    media_image4.png
    Greyscale
, which are characterized in that they are substituted by at least one nitrile substituted carbazolyl group and their use in electroluminescent device, wherein the compounds of formula (I) may be used as host materials for phosphorescent emitters (abstract). Wolleb teaches the compounds of formula (I) provide improved efficiency, stability, manufacturability, or spectral characteristics of electroluminescent devices (abstract). Wolleb teaches examples of formula (I) including compound (A-11)

    PNG
    media_image5.png
    277
    365
    media_image5.png
    Greyscale
(pg. 15).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by formula (I) of Wolleb as the second host compound in the light emitting layer of Katakura. The motivation for doing so would have been to improve efficiency, stability, manufacturability, or spectral characteristics of the organic EL element, as taught by Wolleb.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use compound A-11 as the second host compound, because it would have been choosing a specific example of formula (I), which would have  
Katakura in view of Wolleb fail to teach the ratio of first host compound to second host compound. However, Katakura teaches derivatives of carbazole have high carrier transporting property (¶ [0078]) and as seen in the above structure, compound I-1 is a derivative of a carbazole. Additionally, as evidenced by Choi, a compound having the structure of compound I-1 (see 26CzDBP
    PNG
    media_image6.png
    107
    130
    media_image6.png
    Greyscale
on pg. 3) is a hole transport type host (abstract). Furthermore, Wolleb teaches compound A-11 is an example of a preferred compound of formula I that is used as an electron transport material (¶ [0276]) and therefore it has electron transporting ability.
Kim teaches an organic light-emitting device (¶ [0001]) comprising an EML (emission layer) that may include a second host and a first host (¶ [0099]). Kim teaches one of the factors that influence efficiency and lifespan of the organic light-emitting devices the most is the balance between the electrons and hole in the EML (¶ [0115]). Kim additionally teaches the first host may include a hole-transporting group, and the second host may include an electron-transporting group, such that the electrons and the hole in the EML may be balanced (¶ [0116]). Kim teaches this may be achieved by using a volume ratio of the first host and the second host may be about 5:5 (¶ [0117]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to volume ratio of first host material to second host material 
The organic EL element of Katakura in view of Wolleb and Kim comprises a light emitting layer comprising two host compounds in a volume ratio of 5:5, wherein the first host compound is represented by compound I-1 
    PNG
    media_image3.png
    174
    39
    media_image3.png
    Greyscale
(Katakura, pg. 7) and the second host compound is represented by compound A-11
    PNG
    media_image5.png
    277
    365
    media_image5.png
    Greyscale
(Wolleb, pg. 15).
The organic EL element of Katakura in view of Wolleb and Kim fails to specifically teach the first host compound and the second host compound have the claimed characteristics (A) and (B). However, the instant specification recites Reference Example No. 6, comprising a first host compound and a second host compound in a 50: 50 volume%, wherein the first host compound is H-101 
    PNG
    media_image7.png
    238
    269
    media_image7.png
    Greyscale
(instant pg. 58) and the second host compound is H-206 
    PNG
    media_image8.png
    251
    315
    media_image8.png
    Greyscale
(instant pg. 59), see instant Table II, shown below (instant pg. 64).

    PNG
    media_image9.png
    515
    900
    media_image9.png
    Greyscale

As recited in instant Table II, instant Reference Example No. 6 satisfies the characteristic (A), wherein a difference between a wavelength of a fluorescence emission end located on a longer wavelength side among fluorescence emission ends of the first host compound and the second host compound, and a wavelength of a fluorescence emission end of the mixture is 0 nm (Column titled “Shift 
Expression (1a): -1.42 eV > -1.64 eV;
Expression (1b): -5.38 eV > -5.55 eV; and
Expression (1c): ΔG = -0.17 eV < -0.1 eV
Since Katakura in view of Wolleb and Kim teaches a light emitting layer comprising a first host compound of compound I-1 and a second host compound of A-11 in a ratio of 5:5 vol%, the same materials and ratio as disclosed by the Applicant, the property of characteristics (A) and (B) are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Per claims 1 and 4-6, compound I-1 
    PNG
    media_image3.png
    174
    39
    media_image3.png
    Greyscale
reads on the claimed Formula (11) wherein: R111
Per claims 1 and 4-7, compound A-11
    PNG
    media_image5.png
    277
    365
    media_image5.png
    Greyscale
 reads on the claimed Formula (21) wherein: X represents NR” and R” represents an aromatic heterocyclic group, specifically a dibenzofuran substituted with a carbazole group; and R212 represents an electron accepting substituent (a cyano group).

Regarding claims 1, 4-8, Katakura teaches an organic electroluminescence element comprising an anode, a cathode and a plurality of organic compound layers between the anode and the cathode, provided that one of the organic compound layers is a light emitting containing a phosphorescence emitting compound, wherein at least one of the organic compound layers contains a compound represented by Formula (1) 
    PNG
    media_image2.png
    99
    128
    media_image2.png
    Greyscale
(abstract). Katakura teaches specific examples of Formula (1) including compound I-2 
    PNG
    media_image10.png
    283
    386
    media_image10.png
    Greyscale
 (pg. 7).
Katakura fails to specifically teach an organic EL element comprising compound I-2 as a host material. However, Katakura does teach carbazole-containing compounds have high carrier transporting property and have conventionally been used as host material in organic EL elements (¶ [0078]), wherein the host compound is contained in the light emitting layer (¶ [0014]). Additionally, Katakura teaches 
Compound 1-2 of Katakura fails to teach the phenyl-carbazole substituent is located in the 2-position. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound I-2 wherein the phenyl-carbazole substituent is located on the 2-position instead of the 4-position.  One of ordinary skill in the pertinent art would have been motivated to produce the positional isomers of the compound represented by compound I-2 in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as a host compound in the light-emitting layer of the organic EL element of Katakura and possess the properties taught by Katakura.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound I-2 has the same structure of compound H-107 disclosed by Applicant (see pg. 58 of instant specification):

    PNG
    media_image11.png
    154
    373
    media_image11.png
    Greyscale

Katakura fails to specifically teach an organic EL element comprising two host compounds. However, Katakura does teach the host compound may be used in combination with plural host compounds, which may be a known host compound (¶ [0195]). Additionally, Katakura teaches the use of multiple host compounds makes it possible to control the transfer of charges, which results in a high efficiency of an organic EL element (¶ [0196]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a second host material, based on the teaching of Katakura.  The motivation for doing so would have been to produce an organic EL element with a high efficiency, as taught by Katakura.
Wolleb teaches compounds of formula (I) 
    PNG
    media_image4.png
    88
    187
    media_image4.png
    Greyscale
, which are characterized in that they are substituted by at least one nitrile substituted carbazolyl group and their use in electroluminescent device, wherein the compounds of formula (I) may be used as host materials for phosphorescent emitters (abstract). Wolleb teaches the compounds of formula (I) provide improved efficiency, stability, manufacturability, or spectral characteristics of electroluminescent devices (abstract). Wolleb teaches examples of formula (I) including compound (A-11)

    PNG
    media_image5.png
    277
    365
    media_image5.png
    Greyscale
(pg. 15).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by formula (I) of Wolleb as the second host compound in the light emitting layer of Katakura. The motivation for doing so would have 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically use compound A-11 as the second host compound, because it would have been choosing a specific example of formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the second host compound in the light emitting layer of the organic EL element of Katakura in view of Wolleb and possessing the benefits taught by Wolleb.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a compound represented by formula (I) having the benefits taught by Wolleb in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Compound A-11 fails to teach the two carbazole moieties being substituted on the 6- and 8-positions of the dibenzofuran. However, Wolleb does teach compounds of formula (I) may have C2-C30 heteroaryl (carbazole) substituents in any of the locations of R1 to R4, which includes both the 6- and 8-positions (¶ [0024]-[0025]).
Given the general formula and teachings of Wolleb, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of compound A-11 wherein the carbazole substituents are located on the 6- and 8-positions of the dibenzofuran instead of the 4- and 8-positions.  One of ordinary skill in the pertinent art would have been motivated to produce additional positional isomers of the compound represented by compound A-11 in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the second host material in the light-emitting layer of the organic EL element of Katakura in view of Wolleb and possess the properties taught by Wolleb.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity 
The modified compound A-11 has the same structure of compound H-210 disclosed by Applicant (see pg. 60 of instant specification):

    PNG
    media_image12.png
    229
    261
    media_image12.png
    Greyscale

Katakura in view of Wolleb fail to teach the ratio of first host compound to second host compound. However, Katakura teaches derivatives of carbazole have high carrier transporting property (¶ [0078]) and as seen in the above structure, compound I-2 is a derivative of a carbazole. Additionally, as evidenced by Choi, compounds comprising a dibenzofuran core with two carbazole substituents like that of the modified compound I-2 (see 26CzDBP, 46CzDBF, and 28CzDBF on pg. 3) are hole transport type hosts (abstract). Furthermore, Wolleb teaches compound A-11 is an example of a preferred compound of formula I that is used as an electron transport material (¶ [0276]) and therefore it has electron transporting ability.
Kim teaches an organic light-emitting device (¶ [0001]) comprising an EML (emission layer) that may include a second host and a first host (¶ [0099]). Kim teaches one of the factors that influence efficiency and lifespan of the organic light-emitting devices the most is the balance between the electrons and hole in the EML (¶ [0115]). Kim additionally teaches the first host may include a hole-transporting group, and the second host may include an electron-transporting group, such that the electrons and the 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to volume ratio of first host material to second host material of 5:5, based on the teaching of Kim.  The motivation for doing so would have been to balance the electrons and holes in the light emitting layer, as taught by Kim.
The organic EL element of Katakura in view of Wolleb and Kim comprises a light emitting layer comprising two host compounds in a volume ratio of 5:5, wherein the first host compound is represented by modified compound I-2 (Katakura, pg. 7) and the second host compound is represented by modified compound A-11(Wolleb, pg. 15).
The organic EL element of Katakura in view of Wolleb and Kim fails to specifically teach the first host compound and the second host compound have the claimed characteristics (A) and (B). However, the instant specification recites Reference Example No. 16, comprising a first host compound and a second host compound in a 50: 50 volume%, wherein the first host compound is H-107 (instant pg. 58) and the second host compound is H-210 (instant pg. 60), see instant Table II, shown below (instant pg. 64).

    PNG
    media_image13.png
    475
    821
    media_image13.png
    Greyscale

As recited in instant Table II, instant Reference Example No. 16 satisfies the characteristic (A), wherein a difference between a wavelength of a fluorescence emission end located on a longer wavelength side among fluorescence emission ends of the first host compound and the second host compound, and a wavelength of a fluorescence emission end of the mixture is 1 nm (Column titled “Shift amount of emission edge wavelength”). Reference Example No. 16 additionally satisfies the characteristic (B) wherein:
Expression (1a): -1.48 eV > -1.62 eV;
Expression (1b): -5.31 eV > -5.61 eV; and
Expression (1c): ΔG = -0.14 eV < -0.1 eV
Since Katakura in view of Wolleb and Kim teaches a light emitting layer comprising a first host compound of modified compound I-2 and a second host compound of modified compound A-11 in a ratio of 5:5 vol%, the same materials and ratio as disclosed by the Applicant, the property of characteristics (A) and (B) are considered to be inherent (and would be expected to fall within the range 
Per claims 1, 4-6, and 8, modified compound I-2 
    PNG
    media_image11.png
    154
    373
    media_image11.png
    Greyscale
reads on the claimed Formula (13) wherein: R131 represents an aromatic heterocyclic group (dibenzofuran), and more specifically a dibenzofuran group substituted with a carbazole group.
Per claims 1 and 4-7, modified compound A-11
    PNG
    media_image12.png
    229
    261
    media_image12.png
    Greyscale
 reads on the claimed Formula (21) wherein: X represents NR” and R” represents an aromatic heterocyclic group, specifically a dibenzofuran substituted with a carbazole group; and R212 represents an electron accepting substituent (a cyano group).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura et al. US 2011/0006670 A1 (“Katakura”) in view of Wolleb et al US 2017/0098781 A1 (“Wolleb”) and Kim et al. EP 3010065 A1 (“Kim”) as evidenced by Choi, Kyung Hyun, et al. "Effects of Substitution Position of Carbazole-Dibenzofuran Based High Triplet Energy Hosts to Device Stability of Blue Phosphorescent Organic Light-Emitting Diodes." Molecules 26.9 (2021): 2804 (“Choi”) as applied to claim 1 above, and further in view of WO 2015/087739—English translation obtained by Global Dossier, hereinafter (“Satomi”).
Regarding claims 2-3, Katakura in view of Wolleb and Kim teach the organic EL element described above with respect to claim 1 in paragraph 38. Katakura teaches the phosphorescence compound may be represented by Formula (5) 
    PNG
    media_image14.png
    198
    349
    media_image14.png
    Greyscale
(¶ [0159]) wherein examples of a compound represented by Formula (5) include compound D-26  
    PNG
    media_image15.png
    166
    182
    media_image15.png
    Greyscale
(pg. 114). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound D-26 as the phosphorescence emitting compound, because it would have been choosing a specific compound represented by Formula (5), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescence emitting compound in the light emitting layer of the organic EL element of Katakura in view of Wolleb and Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compound represented by Formula (5) having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Katakura is silent as to the lowest excited triplet energy level of compound D-26. However, Katakura does teach in Formula (5), R05 represents a hydrogen atom or a substituent (¶ [0183]), and each substituent represented by R05 may be further substituted with a substituent represented by Y1 to Y3 in Formula (1) (¶ [0184]). Katakura teaches a substituent represented by Y1 to Y3 includes a cyano group (¶ [0094]).
Satomi teaches an organic electroluminescence element having at least one light emitting layer sandwiched between an anode and a cathode, and at least one phosphorescent organic metal complex having a structure represented by the following general formula (1) 
    PNG
    media_image16.png
    193
    216
    media_image16.png
    Greyscale
is formed in the light emitting layer (¶ [0011]), wherein Rx represents an electron-attracting group (¶ [0015]) and is preferably a cyano group (¶ [0042]). Satomi teaches an example of a compound represented by general formula (1) is compound 9 
    PNG
    media_image17.png
    87
    137
    media_image17.png
    Greyscale
(¶ [0071], pg. 8). 
Satomi teaches the phosphorescent organic metal complex having an aromatic group substituted with an electron-attracting group in the location of Rx
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a cyano group on compound D-26 in the location of 
    PNG
    media_image18.png
    166
    334
    media_image18.png
    Greyscale
, based on the teaching of Satomi.  The motivation for doing so would have been to produce an organic EL element having a shorter emission maximum wavelength, a longer emission life, a low drive voltage, a small change in drive voltage over time, and a small change in external extraction quantum efficiency even when used at high temperatures, as taught by Satomi.
The modified compound D-26 has the structure of 
    PNG
    media_image17.png
    87
    137
    media_image17.png
    Greyscale
.
Katakura in view of Wolleb, Kim, and Satomi is silent as to the lowest excited triplet energy level, an energy level of LUMO, and an energy level of HOMO of the modified compound D-26. However, the modified compound D-26 has the same structure as instant compound BD-1 
    PNG
    media_image19.png
    156
    164
    media_image19.png
    Greyscale
 (instant pg. 61).
The instant specification recites that instant compound BD-1 has an energy level of LUMO (claimed LUMOPC), an energy level of HOMO (claimed HOMOPC), and the lowest excited triplet energy level (claimed TPC1) of -1.00 eV, -4.83 eV, and 2.78 eV, respectively (instant ¶ [0295]).  Since Katakura in view of Wolleb, Kim, and Satomi teaches the modified compound D-26, the same structure as disclosed 
As discussed above with respect to claim 1, in the organic EL element of Katakura in view of Wolleb, Kim, and Satomi, the claimed HOMO1 is -5.38 eV and the claimed LUMO2 is -1.64 eV (see instant Table II). Therefore the organic EL element of Katakura in view of Wolleb, Kim, and Satomi has the following relationships:
Expression (2a): ΔG’=(-1.00 eV + 5.38 eV) – 2.78 eV = 1.6 eV
Expression (2B): ΔG’’=(-1.64 eV + 4.83 eV) – 2.78 eV = 0.41 eV

Regarding claims 2-3, Katakura in view of Wolleb and Kim teach the organic EL element described above with respect to claim 1 in paragraph 53. Katakura teaches the phosphorescence compound may be represented by Formula (5) 
    PNG
    media_image14.png
    198
    349
    media_image14.png
    Greyscale
(¶ [0159]) wherein examples of a compound represented by Formula (5) include compound D-26  
    PNG
    media_image15.png
    166
    182
    media_image15.png
    Greyscale
(pg. 114). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use compound D-26 as the phosphorescence emitting compound, because it would have been choosing a specific compound represented by Formula (5), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the phosphorescence emitting compound in the light emitting layer of the organic EL element of Katakura in view of Wolleb and Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compound represented by Formula (5) having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Katakura is silent as to the lowest excited triplet energy level of compound D-26. However, Katakura does teach in Formula (5), R05 represents a hydrogen atom or a substituent (¶ [0183]), and each substituent represented by R05 may be further substituted with a substituent represented by Y1 to Y3 in Formula (1) (¶ [0184]). Katakura teaches a substituent represented by Y1 to Y3 includes a cyano group (¶ [0094]).
Satomi teaches an organic electroluminescence element having at least one light emitting layer sandwiched between an anode and a cathode, and at least one phosphorescent organic metal complex 
    PNG
    media_image16.png
    193
    216
    media_image16.png
    Greyscale
is formed in the light emitting layer (¶ [0011]), wherein Rx represents an electron-attracting group (¶ [0015]) and is preferably a cyano group (¶ [0042]). Satomi teaches an example of a compound represented by general formula (1) is compound 9 
    PNG
    media_image17.png
    87
    137
    media_image17.png
    Greyscale
(¶ [0071], pg. 8). 
Satomi teaches the phosphorescent organic metal complex having an aromatic group substituted with an electron-attracting group in the location of Rx results in the organic electroluminescence element having a shorter emission maximum wavelength, a longer emission life, a low drive voltage, a small change in drive voltage over time, and a small change in external extraction quantum efficiency even when used at high temperatures (¶ [0001] and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a cyano group on compound D-26 in the location of 
    PNG
    media_image18.png
    166
    334
    media_image18.png
    Greyscale
, based on the teaching of Satomi.  The motivation for doing so would have been to produce an organic EL element having a shorter emission maximum wavelength, a longer emission life, a low drive voltage, a small change in drive voltage over 
The modified compound D-26 has the structure of 
    PNG
    media_image17.png
    87
    137
    media_image17.png
    Greyscale
.
Katakura in view of Wolleb, Kim, and Satomi is silent as to the lowest excited triplet energy level, an energy level of LUMO, and an energy level of HOMO of the modified compound D-26. However, the modified compound D-26 has the same structure as instant compound BD-1 
    PNG
    media_image19.png
    156
    164
    media_image19.png
    Greyscale
 (instant pg. 61).
The instant specification recites that instant compound BD-1 has an energy level of LUMO (claimed LUMOPC), an energy level of HOMO (claimed HOMOPC), and the lowest excited triplet energy level (claimed TPC1
As discussed above with respect to claim 1, in the organic EL element of Katakura in view of Wolleb, Kim, and Satomi, the claimed HOMO1 is -5.31 eV and the claimed LUMO2 is -1.62 eV (see instant Table II). Therefore the organic EL element of Katakura in view of Wolleb, Kim, and Satomi has the following relationships:
Expression (2a): ΔG’=(-1.00 eV + 5.31 eV) – 2.78 eV = 1.53 eV
Expression (2B): ΔG’’=(-1.62 eV + 4.83 eV) – 2.78 eV = 0.43 eV

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786